                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

TINA W. EARLES,                                  §
           Plaintiff,                            §
                                                 §
vs.                                              § CIVIL ACTION NO. 6:17-3045-MGL
                                                 §
NANCY A. BERRYHILL, Acting                       §
Commissioner of Social Security,                 §
             Defendant.                          §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION,
  REVERSING DEFENDANT’S DECISION, AND REMANDING THE CASE TO HER
            FOR FURTHER ADMINISTRATIVE PROCEEDINGS

       This is a Social Security appeal in which Plaintiff Tina W. Earles seeks judicial review of

the final decision of Defendant Nancy A. Berryhill (Berryhill) denying her claims for Disability

Insurance Benefits and Supplemental Security Income Benefits. The matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Berryhill’s decision be reversed and the case be remanded to her for further

administrative proceedings. The Magistrate Judge filed the Report in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on November 19, 2018, and Berryhill filed a reply on

December 3, 2018, stating she would not be filing any objections to the Report. “[I]n the absence

of a timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Berryhill’s decision is REVERSED and the case is REMANDED to her for further

administrative proceedings as set forth in the Report.

       IT IS SO ORDERED.

       Signed this 3rd day of December, 2018, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
